269 S.E.2d 626 (1980)
300 N.C. 200
STATE of North Carolina
v.
Shelton Earl HARVELL.
Supreme Court of North Carolina.
May 6, 1980.
Lucien Capone, III, Associate Atty. Gen., Raleigh, for State.
Frazier & Moore, Bowen C. Tatum, Jr., Jacksonville, for defendant.
*627 Defendant's notice of appeal and petition for discretionary review under G.S. § 731, 45 N.CApp. 243, 262 S.E.2d 850. Motion of the Attorney General to dismiss the appeal for lack of substantial constitutional question. Motion allowed; petition denied.